Title: To Alexander Hamilton from Joseph Hardy, 16 June 1791
From: Hardy, Joseph
To: Hamilton, Alexander


Treasury DepartmentComptroller’s Office16th. June 1791.
Sir,
On examining the Accounts of George Bush, Collector of the Customs, for the District of Delaware, from the 1st. of January, to 31st. March last; it appears, that he has collected duties on American Coasting Vessels, under twenty Tons burthen, at the rate of six Cents per annum, to the Amount of Five dollars, and twenty two Cents.
As the Collection of those duties, seem to have been made, contrary to the intent of your Circular Letter to the Collectors of 30th. November 1789, I conceive it to be my duty to submit the circumstance to your consideration.
I have the honor to be &c.
J H.   P. Clk.
